          Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 1 of 9



                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
________________________________________________________________
LUIS BOCOURT                   :
                                :     No.
     VS.                        :
                                :     JURY TRIAL DEMANDED
FRESH EXPRESS INCORPORATED     :
________________________________________________________________

                          CIVIL ACTION COMPLAINT


     COMES NOW, Plaintiff, by counsel, and complains of

defendant as follows:



                                JURISDICTION

     1. This Court has jurisdiction over this matter pursuant

to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section

2000e, et seq.                     Title VII       and the Americans

with Disabilities Act of 1990, 42 U.S.C. Section 12111 et seq.

                           This Complaint has been filed within 90

days after issuance of a Notice of Right to Sue by the EEOC.



                                   PARTIES

     2.    Plaintiff, Luis Bocourt, is a Black person who resides at

2241 Green Street, Harrisburg, PA 17110.

     3.    Defendant, Fresh Express Incorporated, is a corporation

with a place of business located at 7505 Grayson Rd, Harrisburg,

PA 17111, which is located within this Judicial District.
             Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 2 of 9



        4.    Defendant employs hundreds of people.

        5.    On or about May 20, 2019, plaintiff commenced

employment with defendant as a Forklift Operator/Selector.

        6.    At all times during plaintiff s employment, his direct

supervisor was Chuck Tilkens, Sr. (Caucasian).

        7.    In about October/November 2019, plaintiff made a good

faith complaint to Human Resources that his Black coworker,

Joseph Holmes, was fired by Mr. Tilkens for purportedly nodding

off while operating a forklift and ordered him to undergo a drug

test, but Mr. Tilkens excused a Caucasian worker named                Ron   for

the same conduct.

        8.    Specifically, plaintiff explained to the Human

Resources person that plaintiff reported to Mr. Tilkens in

October/November 2019 that Ron was nodding off while opperating

a forklift, but Mr. Tilkens merely told Ron to go home without

having to undergo a drug test.

        9.    Human Resources never got back to plaintiff about this

complaint.

        10.    On December 2, 2019, plaintiff commenced medical leave

to undergo shoulder surgery and he returned on February 25,

2020.

        11.    On March 3, 2020, Mr. Tilkens ordered plaintiff that

he had to undergo a drug test because he allegedly was involved

in an accident with his forklift.
          Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 3 of 9



        12.   Mr. Tilkens was not even in sight of plaintiff or his

forklift before he approached plaintiff about an alleged

accident which had never occurred.

        13. Mr. Tilkens alleged that he heard from inside his

office a bang 3-4 hours earlier in the day and alleged that

plaintiff

caused the alleged bang or who was operating a forklift at the

time.

        14. There was no damage to the forklift or any other

company property or structure found by defendant and company

policy is that a drug test is only required if: (1) there are

damages to company property; (2) there is an injury; or (3) if

an employee is thought to be impaired.

        15.   No reason existed for plaintiff to have to undergo a

drug test under company policy.

        16.   Plaintiff told Mr. Tilkens that he refused to take

the test because he believed he was being discriminated against

and there was no reason for him to take a drug test because no

accident occurred.

        17.   Plaintiff told Mr. Tilkens that he did not make Ron

(Caucasian) take a drug test when he was falling asleep while

operating the forklift, so it was unfair to demand that

plaintiff take a drug test based upon an accident that never

happened.
       Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 4 of 9



     18.    Plaintiff told Mr. Tilkens that there was no damage to

his forklift or anything else.

     19.    Mr. Tilkens responded that plaintiff would be fired if

he did not take the test and he told plaintiff to punch out.

     20.    Plaintiff told Mr. Tilkens that he refused to take the



     21.    Plaintiff went home and called Human Resources the

next morning and told them what happened, and the Human

Resources representative refused to consider plaintiff s

complaints and informed plaintiff that he was terminated for

refusing the drug test.

     22.    Plaintiff was terminated and/or constructively

discharged by Mr. Tilkens under the pretext that he had to

undergo a drug or be fired based upon false reasons.

     23.    There was no accident, no injury, and no damage to

anything.

     24.    Mr. Tilkens exhibited favoritism towards Caucasian

workers by not requiring a drug test under the same policy.

     25.    Mr. Tilkens ordered a Black man, Mr. Holmes, to

undergo a drug test for nodding off at the workplace pursuant to

the drug testing policy but failed to enforce the drug testing

policy against a White man, Ron, after it was reported to him by

plaintiff that he was nodding off while operating a forklift.
          Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 5 of 9



     26.    Then Mr. Tilken misused the same policy to order

plaintiff to undergo a drug test or be fired based solely upon a

false claim that he was in an accident.

     27.    The actions of Mr. Tilkens created working conditions

that were so intolerable that any reasonable person in

plaintiff s shoes would have felt compelled to refuse drug

testing.

     28.                                   plaintiff undergo a drug

test based upon a false claim that he was in an accident was

motivated by discrimination.

     29                                   plaintiff undergo a drug test

a few days after he returned from sick leave for shoulder

surgery based upon a false claim that he was in a forklift

accident was done in retaliation for plaintiff s good faith

racial discrimination complaint made about him to Human

Resources less than two months before he went on sick leave for

shoulder surgery.

     30                                   plaintiff undergo a drug test

based upon a false claim that he was in an accident was

motivated by plaintiff s race and his perceived disability.

     31.    Mr. Tilkens treated the other Black workers including

plaintiff disparately as compared to similarly situated

Caucasian workers as described herein above.
          Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 6 of 9



     32.    Mr. Tilkens perceived that plaintiff was disabled

because he underwent shoulder surgery that kept him out of work

for nearly three months and for a medical condition that was not

 minor.

     33.    Defendant and its decision makers demonstrated their

discriminatory animus towards plaintiff by retaliating against

him simply because he complained of what he believed in good

faith to be racial discrimination, and because he was perceived

to be disabled and because he is Black.

     34.    Defendant and its agents acted at all times material

hereto with their authority to hire, fire and discipline.

    35.     Plaintiff was terminated and/or constructively

discharged because he was unreasonably ordered to undergo a

drug test under false pretenses due to the retaliation and

discrimination described herein above.

     36.    Plaintiff acted reasonably in refusing to undergo the

drug test under the circumstances described herein.

     37.    As a result of defendant s and its agents          actions,

plaintiff lost his job due to retaliation and discrimination as

described herein above.

     38.    Defendant and its agents undertook a course of conduct

toward plaintiff and caused him to be constructively discharged

in violation of Title VII and the ADA.
          Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 7 of 9



     39.    Defendant's agents acted against plaintiff in a

bigoted, willful, and malicious manner.

     40.    Plaintiff was subjected to humiliation, embarrassment,

and mental anguish as a result of the conduct of defendant and

its agents.

     41.    Plaintiff seeks lost pay, benefits, lost future pay,

compensatory damages for pain and suffering, punitive damages,



     42.    Defendant is responsible for the actions of its

agents.



                      COUNT 1 RACIAL DISCRIMINATION

     43.    Plaintiff repeats paragraphs 1-42 as if more fully set

forth herein.

     44.      By and through its conduct, Defendant violated Title

VII by intentionally discriminating against plaintiff, treating

him disparately, and terminating or constructively discharging

his employment either in whole or in substantial part because he

is Black.



     WHEREFORE, Plaintiff demands judgment on Count 1 against

defendant and damages in an amount to be determined by a jury

for lost pay and benefits, pain and suffering, emotional

distress, mental anguish, harm to reputation, punitive damages,
       Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 8 of 9




costs, reasonable attorney's fees, and such other relief as the

Court deems just and fair.



                         COUNT 2 RETALIATION

     45.   Plaintiff repeats paragraphs 1-44 as if more fully set

forth herein.

     46.   By and through its conduct, Defendant violated Title

VII by intentionally retaliating against plaintiff because he

made a good faith complaint of discrimination.



     WHEREFORE, Plaintiff demands judgment on Count 2 against

defendant and damages in an amount to be determined by a jury

for lost pay and benefits, pain and suffering, emotional

distress, mental anguish, harm to reputation, punitive damages,

costs, reasonable attorney's fees, and such other relief as the

Court deems just and fair.
          Case 1:21-cv-01604-YK Document 1 Filed 09/16/21 Page 9 of 9



                   COUNT 3    DISABILITY DISCRIMINATION

        47.   Plaintiff repeats paragraphs 1-46 as if more fully set

forth herein.

        48.   By and through its conduct, Defendant violated the

ADA by intentionally discriminating against plaintiff because he

was perceived to be disabled.



        WHEREFORE, Plaintiff demands judgment on Count 3 against

defendant and damages in an amount to be determined by a jury

for lost pay and benefits, pain and suffering, emotional

distress, mental anguish, harm to reputation, punitive damages,

costs, reasonable attorney's fees, and such other relief as the

Court deems just and fair.



Date:    September 16, 2021
                                          /s/ Samuel A. Dion
                                          _____________________
                                          Samuel A. Dion, Esq.
                                          Dion & Goldberger
                                          1845 Walnut Street
                                          Suite 1199
                                          Philadelphia, PA 19103
                                          215-546-6033 (tel)
                                          215-546-6269 (fax)
                                          samueldion@aol.com (email)
                                          Attorneys for Plaintiff
